          Case 3:19-cv-01047-JFS Document 21 Filed 09/21/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


LOIS M. TOMBS,                       :
                                     :
             Plaintiff,              :     No. 3:19-cv-01047
                                     :
     v.                              :     (Saporito, M.J.)
                                     :
ANDREW SAUL,                         :
Commissioner of                      :
Social Security,                     :
                                     :
             Defendant.              :

                                   ORDER

     AND NOW, this 21st day of September, 2020, in accordance with

the accompanying Memorandum, IT IS HEREBY ORDERED THAT:

     1.      The Clerk of Court shall enter final judgment AFFIRMING

the decision of the Commissioner of Social Security; and

     2.      The Clerk of Court shall CLOSE this case.


                                     s/Joseph F. Saporito, Jr.
                                     JOSEPH F. SAPORITO, JR.
                                     U.S. Magistrate Judge

Dated: September 21, 2020
